Citation Nr: 0324558	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  99-06 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for Peyronie's disease and if so whether the reopened claim 
should be granted.  

2.  Entitlement to service connection for a depressive 
disorder, to include on a secondary basis.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had a active service from June 1983 to October 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Newark, New Jersey, 
Regional Office of the Department of Veterans Affairs (VA).  
Jurisdiction was subsequently transferred to the Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania. 

The Board also notes that the issues of entitlement to 
service connection for hepatitis C and entitlement to special 
monthly compensation were addressed in a September 1999 
supplemental statement of the case.  The veteran was informed 
of the requirement that he submit a timely substantive appeal 
to perfect an appeal with respect to these issues.  In March 
2000 the RO informed the veteran that because he had not 
submitted a timely substantive appeal with respect to these 
issues, no further action would be taken on those matters.  
The veteran has not argued that he has perfected an appeal 
with respect to these issues nor is there any indication in 
the record that he is currently seeking appellate review with 
respect to these matters.  The Board will limits 
consideration accordingly.

  
FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained.  

2.  Service connection for Peyronie's disease was denied in 
an unappealed rating action dated in July 1994.  

3.  The subsequently received evidence includes evidence that 
is neither cumulative nor redundant of the evidence 
previously of record and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
seeking service connection for Peyronie's disease.  

4.  The veteran does not have a chronic depressive disorder.      


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for 
Peyronie's disease.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

2.  A depressive disorder was not incurred in or aggravated 
by active duty nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA are applicable to this appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2002), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the appellant's claim to reopen, 
which was received before that date.  

As explained below, the Board has found that the evidence and 
information currently of record is sufficient to substantiate 
the claim to reopen.  Accordingly, no additional development 
with respect to this matter is required to comply with the 
VCAA or implementing regulations.  

With respect to the claim for service connection for a 
depressive disorder, the record reflects that through various 
letters, the statement of the case and supplements thereto, 
the RO has notified the appellant of the evidence and 
information needed to substantiate the claim, the information 
he should provide to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence and information on his behalf, and the evidence that 
the appellant should submit if he did not desire the RO to 
obtain the evidence on his behalf.  See, e.g., the letter 
addressed to the appellant by the RO dated April 17, 2001.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, VA and private medical records have also been 
obtained.  However, when the RO attempted to obtain a 
conclusive examination and medical opinion concerning this 
claim, the appellant failed to appear without good cause, and 
he has not requested that this VA psychiatric examination be 
rescheduled for him.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim, and the Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

II.  Analysis

New and Material Evidence Claim

Peyronie's disease was not diagnosed until October 1992, 
almost exactly three years after the appellant's discharge 
from service in 1989.  It is not shown by competent evidence 
to have been present during service, and the appellant has 
never contended that it was so present.  Instead, he has 
always maintained that his postservice Peyronie's disease was 
the direct result of the two surgical procedures performed in 
service (in 1985 and 1986) to dilate a recurrent urethral 
stricture.  This claim was initially denied by a final rating 
action dated in July 1994, at which time the evidence failed 
to demonstrate any connection between the appellant's 
postservice Peyronie's disease and any event in service.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

As pertinent to the present appeal, new and material evidence 
is defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence received since the final rating action in July 
1994 includes a VA outpatient treatment report dated 
December 23, 1998, in which a VA physician reported the 
clinical impression that the appellant's Peyronie's disease 
was probably secondary to urethral surgery in "done in 1995 
and again in 1996 [sic]."  This medical opinion linking the 
veteran's Peyronie's disease to service is clearly new and 
material.  Accordingly, reopening of this claim is in order.  

Original Service Connection Claim

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).
 

Service medical records show that the veteran was treated for 
a transient situational disturbance related to a persistent 
skin rash and urticaria.  They do not show that he was found 
to have a chronic depressive disorder.  The veteran is 
essentially contending that service connection is warranted 
for a chronic depressive disorder because it developed 
secondary to his service-connected recurrent urethral 
strictures, which required surgical intervention in service 
in 1985 and 1986.  

In support of his claim, the appellant has pointed to the 
report of a VA examination in August 1997 in which the 
examining psychologist concluded, after interviewing the 
appellant but without a review of the historical medical 
records in the claims file, that the appellant was suffering 
from chronic depression specifically related to several 
physical disorders, including urethral strictures, penile 
deformity, erectile dysfunction, and severe lumbar 
radiculopathy.  

The credibility of this report is undermined by a subsequent 
VA Mental Health Clinic noted dated in December 1998 which 
reflects a clinical assessment by a VA psychiatrist of 
episodic alcohol abuse and probable opioid dependence, and 
complaints of anxiety and mood swings probably due to the 
effects of alcohol.  There were no signs of depression, 
psychosis, mania, or significant anxiety found at this time 
by the reporting VA psychiatrist.  

In an attempt to resolve the conflicting medical evidence, 
the RO twice scheduled the appellant for a VA psychiatric 
examination in May 2000.  He didn't appear for either 
examination.  He has not explained why he failed to appear, 
nor has he indicated that he would be willing to appear for 
such a VA examination if one were to be rescheduled for him.  
Pursuant to 38 C.F.R. § 3.655 (which has been cited to the 
appellant), the Board must review the claim based upon the 
available evidence without the benefit of the medical 
evidence which could be expected from the missing VA 
examinations.  

Subsequently, two separate VA psychiatrists (one of whom was 
also the author of the December 1998 psychiatric report) who 
treated the appellant in May and October 2001 independently 
reported that they found no signs of depression, excessive 
anxiety, or any major psychiatric disorder in the appellant, 
but instead they both attributed his emotional problems 
primarily to polysubstance addiction, especially opioid 
dependence.  

The preponderance of the evidence available to the Board in 
this case indicates that the appellant does not currently 
have a chronic psychiatric disability which is etiologically 
related to service or service-connected disability.  It is 
unfortunate that the appellant failed to appear for the VA 
psychiatric examinations which were scheduled for him in May 
2000, as these examinations may have produced evidence which 
would clarify the matters at issue herein.  However, the most 
recent, and most credible, medical evidence concerning the 
appellant's psychiatric status, consisting of the independent 
reports by two VA staff psychiatrists who saw and treated the 
appellant in 2001, indicates that no major psychiatric 
disability is currently present and that the appellant's 
emotional problems are most likely the result of his 
polysubstance addiction, which is well-documented in his 
medical records.  This is also in accordance with the earlier 
VA medical report of December 1998.  Accordingly, service 
connection is not in order for a depressive disorder.  


ORDER

The Board having determined that new and material evidence 
has been submitted, reopening of the claim seeking service 
connection for Peyronie's disease is granted.  

Service connection for a depressive disorder, to include on a 
secondary basis, is denied.  


REMAND

With respect to the veteran's reopened claim for service 
connection for Peyronie's disease, the Board has determined 
that the medical evidence of record is not sufficient for 
adjudication purposes.  Although the record reflects that the 
veteran has not cooperated with the RO's efforts to develop 
evidence pertinent to this claim, the Board is of the opinion 
that a VA medical opinion addressing the etiology of this 
disability should be obtained.

Accordingly, this appeal is REMANDED to the RO for the 
following further action:  

1.  The RO should make arrangements for 
the claims file to be reviewed by a VA 
urologist.  Based upon the claims file 
review, the urologist should provide an 
opinion as to whether it is likely, 
unlikely, or at least as likely as not 
that the appellant's Peyronie's disease 
was caused or chronically worsened by the 
service-connected urethral strictures, to 
include treatment for the strictures.  
The rationale for all opinions expressed 
should also be provided by the reviewing 
physician.  

2.  Then, the RO should undertake any 
other indicated development and 
readjudicate the claim seeking service 
connection for Peyronie's disease based 
upon a review of all of the relevant 
evidence of record.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished a supplemental statement 
of the case and provided an appropriate opportunity to 
respond.  In accordance with proper appellate procedures, the 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  

The appellant need take no further action unless he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



